Citation Nr: 0722496	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-12 534 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disorder ("GERD").

2.  Entitlement to service connection for a heart 
murmur/arrhythmia, claimed as heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman




INTRODUCTION

The veteran had active duty from March 1972 to March 1975 and 
December 2001 to September 2002.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a September 2004 rating decision 
by the Nashville, Tennessee Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for service connection for GERD and a 
February 2005 rating decision that denied the veteran's claim 
for a heart murmur/arrhythmia claimed as a heart condition.

This appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.

REMAND

Further development of the claims is warranted before 
appellate action may be completed in this case.  38 U.S.C.A. 
§§ 5012, 5103; 5103A; 5107 (West 2002).

The veteran claims entitlement to service connection for 
GERD.  The veteran's service medical records indicate a 
single treatment for esophagitis in November 1973.  Although 
the veteran underwent a VA examination in September 2004 for 
the claimed disability, the VA examiner indicated that the 
claims folder was not available for review.  Accordingly, a 
nexus statement was not provided.  A review of the claims 
folder is required by law in this circumstance.  Shipwash v. 
Brown, 8 Vet. App. 218 (1995); Flash v. Brown, 8 Vet. App. 
332 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

On the basis of the evidence of record, the Board finds that 
further VA examination is warranted to determine both the 
nature and etiology of the veteran's claimed GERD.

Next, the record is unclear as to the diagnosis of the 
veteran's heart condition and a clarification in the form of 
a medical opinion is necessary before a decision can be made 
on the claim.

Service connection will be granted if it is shown that the 
veteran incurs a disability resulting from an injury or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2006).  Proof of 
an in-service injury is not enough by itself; there must be 
chronic disability resulting from that injury.  If evidence 
of an in-service chronic condition cannot be established, 
then proof of continuity of symptomatology after service is 
required to show chronicity.  38 C.F.R. § 3.303(b) (2006). 

Additionally, for veteran's who have served 90 days or more 
of active service, certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

The veteran claims that her primary care physician, Dr. K., 
diagnosed her with a heart murmur in February 2003, less than 
a year after her release from her second period of active 
duty.  This murmur is confirmed by a February 2003 
echocardiogram which also diagnoses aortic sclerosis without 
stenosis and notes preserved systolic function with an 
ejection fraction of 65 percent and no segmental wall motion 
abnormalities.

VAMC treatment records also show the veteran was treated in 
2003 primarily for periodontitis with heart murmurs noted as 
an active problem.  

During a VA exam in September 2004 for unrelated service-
connection claims, the examiner noted the veteran had an 
irregular cardiac rhythm with a premature contraction every 5 
to 12 beats.  The examiner stated she had a systolic murmur 
grade 2/6, which was loudest at the last upper sternal 
border.  No gallop was noted and pedal pulses were +2 
bilateral.  There was no edema.  The veteran had a few 
scattered superficial varicose veins over the bilateral lower 
extremities without stasis changes.

In December 2004, Dr. K. submitted a letter to the RO 
reiterating the veteran had been diagnosed with aortic 
sclerosis without stenosis and trace mitral regurgitation.

In October 2005, Dr. K. submitted another letter stating that 
the veteran had been evaluated in December 2004 for chest 
pain and frequent palpitations. She stated the lab testing 
revealed normal CBC, CMP, magnesium, and TSH.  She stated 
that a Holter monitor was normal except for frequent PVCs; a 
stress cardiolite revealed no ischemia. She stated that the 
veteran had not had recent cardiac complaints.  Her diagnosis 
was aortic sclerosis without stenosis, trace mitral 
regurgitation, palpitations due to PVCs.

The veteran has submitted statements in which she describes 
abrupt pains in her chest, as if someone hit her in the 
chest, that cause her to stop exercising.  She has reported 
feeling like her chest is "going crazy" and nauseated.

On the basis of the medical evidence submitted regarding the 
veteran's cardiovascular condition, the Board cannot render a 
decision on the veteran's claim without clarification of the 
veteran's cardiovascular disability, if any, in the form of a 
medical opinion diagnosing same.

Accordingly, the case is REMANDED for the following action:

1. The AMC should schedule the veteran 
for an appropriate VA Exam.  The entire 
claims folder, to include a complete copy 
of this Remand must be made available to 
any physician designated to examine the 
veteran, and the examiner must 
acknowledge such receipt and review in 
any report generated as a result of this 
remand.

All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner must (1) diagnose the veteran 
with GERD if appropriate; (2) express an 
opinion as to whether any diagnosed GERD 
is related to the veteran's November 1973 
treatment for esophagitis in service or 
to any other incident of military 
service; (3) diagnose any other 
gastrointestinal condition and (4) 
express an opinion as to whether any 
diagnosed gastrointestinal condition 
(either during military service or now) 
is related to the veteran's treatment for 
GERD.

The examiner should also provide an 
opinion as to whether the veteran's in-
service gastrointestinal complaints can 
be linked to any current diagnosis of 
GERD. 

If such determinations are not possible 
without resort to speculation, the 
examiner should so state.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

2.  The AMC should schedule the veteran 
for an appropriate VA Cardiovascular 
Exam.  The entire claims folder, to 
include a complete copy of this Remand 
must be made available to any physician 
designated to examine the veteran, and 
the examiner must acknowledge such 
receipt and review in any report 
generated as a result of this remand.

All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  After 
examining the veteran, the examiner 
should identify and diagnose any 
cardiovascular disability or disease if 
appropriate and render and opinion as to 
the nature and etiology of same. 

The examiner is also specifically asked 
to opine as to whether any diagnosed 
condition is related to the heart murmur 
and/or aortic sclerosis without stenosis 
identified in February 2003.

If such determinations are not possible 
without resort to speculation, the 
examiner should so state.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  The AMC should take such additional 
development action as it deems proper 
with respect to the claims.  Following 
such development, the RO should review 
and readjudicate the claims.  See 38 
C.F.R. § 4.2 (2005).  If any such action 
does not resolve the claims, the RO 
shall issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


